DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 18-20, drawn to a kit for a ventilation system, classified in A61M1/784.
II. Claim 10- 17, drawn to a ventilation system, classified in A61M 16/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II and are directed to related to ventilation systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the device of invention I can be used for any ventilation system and not necessarily one involving a HVAC system as in invention II.
.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Hrina on September 26, 2022 a provisional election was made without traverse to prosecute the invention of a kit for retrofitting a ventilation system, claims 1-9 and 18-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-9 and 18-20 are pending and currently under consideration for patentability.    
Claims 10-17 are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cipollone (US PGPUB 2016/0279378 A1).
Regarding Claim 1, Cipollone teaches a kit for retrofitting a ventilation system(ventilator, 100)(figures 1, 2A, 29) comprising (paragraph 0025): 
a mouthpiece (patient connect, 106) (paragraph 0111) sized and configured for an individual patient, the mouthpiece (106) having a connection fitting (main ventilator connection, 104) (figure 1); 
an extraction hose (flexible tube segment, 178) having a first end and a second end, wherein the first end is connected to the mouthpiece (figure 2A) ; 
a valve (177) for controlling a flow of air and a flow of aspirants within the extraction hose (178)(paragraph 0123); and 
a drain line (drain, 1280) having a first end, a second end, and a fitting (end portion, 1284) positioned on the first end of the drain line (paragraph 0029 and 0117) (figure 29), wherein the extraction hose (178) extends from the mouthpiece (106) to the fitting (1284) on the drain line (paragraph 0405).
Regarding Claim 3, Cipollone teaches a kit for retrofitting a ventilation system of claim 1, wherein the extraction hose is a flexible hose (flexible tube segment, 178) (paragraph 0122).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Chang (US 20170216549 A1).
Regarding Claim 2, Cipollone teaches a kit for retrofitting a ventilation system of claim 1. However Cipollone fails to teach wherein the mouthpiece is disposable. Chang teaches a system for preventing cross- contamination of ventilators (abstract)(figure 3) wherein the mouthpiece (paragraph 0030: In certain embodiments, the patient interface 118 includes a connection port 118′ and the flexible tubing, mask and/or mouthpiece that the patient breathes directly into) is disposable (paragraph 0002). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mouthpiece of Cipollone so that it is disposable  similar to that disclosed by Chang so that the mouthpiece can be easily disposed of after use and replaced with a clean mouthpiece for subsequent use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Hans “Personalized Ventilation to Multiple Patients Using a Single Ventilator”
Regarding Claim 4, Cipollone teaches a kit for retrofitting a ventilation system of claim 1. However Cipollone fails to teach at least one tee joint for connecting one or more patients to the drain line.  Hans teaches a system for multiple patients to use more ventilator comprising multiple tee joints (figure 1, page 3).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drain line of Cipollone to include a tee joint similar to that disclosed by Hans so that multiple patients may be connected to the ventilation system. Hans discloses the claimed invention except for the tee joint’s location is not on the drain line.  It would have been obvious to one having ordinary skill in the art at the time the invention to move the tee joint to the drain line since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ  70, and the tee joint would perform the exact same function in allowing multiple patients to use the ventilation system.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 2016/0279378 A1) in view of Rubin (US PGPUB 2019/0321570 A1).
Regarding Claim 5, Cipollone teaches a kit for retrofitting a ventilation system of claim 1. While Cipollone discloses a flap valve (187; [0124-0125]), Cipollone fails to explicitly disclose that the valve is a one-way valve. Rubin teaches an aerosol device generally used in a respiratory system (paragraph 0006) comprising one-way valves (17 and 18) (paragraph 0116). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve of Cipollone so that the valve is one-way similar to that disclosed by Rubin so that exhalation and debris are not reused in the device (as motivated by Rubin in paragraph 0119).
Regarding Claim 6, Cipollone in view of Rubin teaches a kit for retrofitting a ventilation system of claim 5. However Cipollone fails to teach wherein the one-way valve comprises a trap.  Rubin teaches wherein the one-way valve (17 and 18) comprises a trap (paragraph 0116). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve of Cipollone so that the valve is one-way with a trap similar to that disclosed by Rubin so the valve is not activated until the appropriate criteria are met (as motivated by Rubin in paragraph 0116).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Cuevas (US PGPUB 2015/0335842 A1).
Regarding Claim 7, Cipollone teaches a kit for retrofitting a ventilation system of claim 1. However Cipollone fails to teach wherein each of the valve, the drain line, the fitting and the connection fitting are constructed of a PVC material.  It would have been obvious  to one having ordinary  skill in the art at the effective filing date of the invention to design the system such that the valve, the drain line, the fitting and the connection fitting disclosed by Cipollone are constructed of a PVC material since it has been held to be within  the general  skill of  a worker in the art to select a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Additionally, PVC material ventilation system components are well-known and widely used in the art.”
Cuevas teaches a suctioning ventilation system (paragraph 0011, figure 12A and 12B) in which materials of construction of the flexible parts like the check valves (two one-way check, 65) and tubing (tubing, 66) include polyvinyl chloride (PVC) (paragraph 0065). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve, the drain line, the fitting and the connection fitting of Cipollone to be made of PVC similar to that disclosed by Cuevas so that the material is both flexible and durable (as motivated by Cuevas paragraph 0065).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Ward (US PGPUB 2012/0006331 A1).
Regarding Claim 8, Cipollone teaches a kit for retrofitting a ventilation system of claim 1. However Cipollone fails to teach where each of the mouthpiece and the extraction hose are comprise of an antimicrobial material. Ward teaches anti-VAP mouthpieces (abstract) (figures 5 and 19)in which a sleeve (500) comprises antimicrobials/bacteriostatic agents and a mouthpiece (mouthpiece, 1900) (figure 19) that may be saturated with antimicrobial agents (paragraph 0095).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mouth piece and extraction hose of Cipollone so that they are composed of antimicrobial material similar to that disclosed by Ward in order to prevent the formation of biofilm (as motivated by Ward paragraph 0011)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Stenzler (US 2015/0107597 A1).  
Regarding Claim 9, Cipollone teaches a kit for retrofitting a ventilation system of claim 1. However Cipollone fails to teach wherein the extraction hose comprises an access point for clearing the extraction hose of a blockage. Stenzler teaches a valve adapter system for respiratory systems (abstract) teach wherein the extraction hose (conduit, 44) comprises an access point (flush port, 38) for clearing the extraction hose of a blockage (paragraph 0032) (figure 2).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the extraction hose of Cipollone to include an access point similar to that disclosed by Stenzler so that water and cleaning liquid may be introduced to clean any debris blockage (as motivated by Stenzler in paragraph 0032).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Wolfson (US PGPUB 2019/0099578 A1) and O’Donnell (WO 2015145390 A1).
Regarding Claim 18, Cipollone teaches a treatment system (ventilator, 100)(figures 1, 2A, 29) for respiratory illness (paragraph 0025) comprising (abstract) : a negative pressure system (100) for circulating an air flow and for withdrawing an aspirant from a patient (paragraph 0025); a hose (178) and a mouthpiece (108) for collecting the aspirant from the patient (figure 2A), at least one sensor (oxygen sensor, 227) and wherein the hose (178) is in fluid communication with the mouthpiece (108); and a drain line (1280) in a treatment room in fluid communication with the hose (paragraph 0405) (paragraph 0029 and 0117) (figure 29). 
Cipollone fails to teach that the sensor is located on the hose. 
Wolfson teaches a respiratory adapter (abstract) (figure 1B) wherein the sensor (paragraph 0040) located on the hose (arm, 16) (paragraph 0003). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hose Cipollone to include temperature and humidity sensors similar to that disclosed by Wolfson so that the sensors may measure important indicators to assess exhaled gas (as motivated by Wolfson, paragraph 0040).
Further, Cipollone and Wolfson are silent in regard to the drain line comprising a one-way valve to prevent a return of the aspirant to the patient after it enters the drain line and passes through the one-way valve.
O’Donnell teaches a respiratory mask (abstract)(figure 4) comprising a one-way valve that opens on inhalation to allow water accumulated in the region of the valve to drain out during inhalation (paragraph 0100).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drain line of Cipollone  in view of Wolfson so that the valve is one-way similar to that disclosed by O’Donnell so that water and debris accumulated is not breathed in during inhalation (as motivated by O’Donnell in paragraph 0100).
Regarding Claim 20, Cipollone in view of Wolfson and O’Donnell teaches the treatment system for respiratory illness claim 18. However Cipollone and O’Donnell fail to teach wherein the at least one sensor detected at least one of a bacteria, a virus, a temperature and a humidity. Wolfson teaches a respiratory adapter (abstract) wherein the sensor is for temperature detection (paragraph 0003) and humidity sensors (paragraph 0040). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hose Cipollone in view of O’Donnell to include temperature and humidity sensors similar to that disclosed by Wolfson so that the sensors may measure important indicators to assess exhaled gas (as motivated by Wolfson, paragraph 0040).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cipollone (US PGPUB 20160279378 A1) in view of Wolfson (US PGPUB 2019/0099578 A1) and O’Donnell (WO 2015145390 A1)as applied to claim 18 above, and further view of Stenzler (US 2015/0107597 A1).  
Regarding Claim 19, Cipollone in view of Wolfson and O’Donnell teaches the treatment system for respiratory illness claim 18. However Cipollone, Wolfson and O’Donnell fails to teach wherein the hose further comprises a window and an access point for clearing a blockage in the hose. Stenzler teaches a valve adapter system for respiratory systems (abstract)(figure 2) teach wherein the hose (conduit, 44) comprises an window (flush port, 38) and an access point for clearing blockage in the hose (paragraph 0032) (figure 2).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the extraction hose of Cipollone in view of Wolfson and O’Donnell to include an access point similar to that disclosed by Stenzler so that water and cleaning liquid may be introduced to clean any debris blockage (as motivated by Stenzler in paragraph 0032) and a window so that the user can see blockage occurring.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140135668 A1, US 20120055478 A1, and US 20100319691 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781         

/ANDREW J MENSH/               Primary Examiner, Art Unit 3781